DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to 
www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 48-57 and 67 are rejected on the ground of nonstatutory double patenting as being unpatentable over the claims of U.S. Patent No. 10912952 (hereinafter USPN ‘952) in view of Nord et al. (US 2011/0200170; hereinafter Nord). 

Regarding claim 48, USPN ‘952 claims a treatment system to irradiate a subject (claim 1, preamble and pars 1-2 in the body of the claim) comprising: necessarily controlling an accelerator to generate a radiation beam and irradiate the subject with the radiation beam (claim 1, par. 1); necessarily controlling a necessary magnetic field generating device to apply a magnetic field to the radiation beam (claim 1, par. 4); necessarily controlling a monitoring system to monitor/track a treatment volume within the subject (claim 1, pars. 2-3); necessarily controlling a necessary radiation detection device to monitor radiation dose received at the treatment volume (claim 1, par. 5); and adjust an irradiation axis and/or a spot size of the radiation beam from the accelerator based on location or movement of the treatment volume (claim 3) tracked by the monitoring system (claim 1, pars. 2-3) and based on the radiation dose received at the treatment volume (claim 1, last par.), by necessarily controlling a control system to coordinate timing of: the radiation beam generation, the irradiation of the subject, the monitoring of the treatment volume, and the generation and application of the magnetic field to the radiation beam (claim 1, par. 4).
However, USPN ‘952 fails to claim a non-transitory computer-readable storage medium upon which is embodied a sequence of programmed instructions for controlling, and a computer processing system which executes the sequence of programmed instructions embodied on the computer-readable storage medium to cause the computer processing system to send signals. 
Nord teaches a non-transitory computer-readable storage medium upon which is embodied a sequence of programmed instructions for controlling, and a computer processing system which executes the sequence of programmed instructions embodied on the computer-readable storage medium to cause the computer processing system to send signals (pars. 45-46). 
It would have been obvious, to one having ordinary skill in the art, to conclude that the invention defined in the claims of the instant application would have been an obvious variation of the invention defined in the claims of USPN ‘952 with the teaching of Nord, since one would have been motivated to make such a modification for easier control.  
	
Regarding claim 49, USPN ‘952 claims wherein the adjusting is done until a predetermined radiation dose is received at the treatment volume (claim 1, last par.).

Regarding claim 50, USPN ‘952 claims wherein the monitoring of the treatment volume is done contemporaneously or in between pulses of the radiation beam (claim 2).

Regarding claim 51, USPN ‘952 claims wherein the adjusting of the irradiation axis of the radiation beam is done by steering the radiation beam to account for a change in the location of the treatment volume (claim 3).

Regarding claim 52, USPN ‘952 claims wherein the coordinating includes timing of the irradiation of the subject such that a static location of the radiation beam coincides with the location of the moving treatment volume (claim 4).

Regarding claim 53, USPN ‘952 claims wherein the coordinating includes timing of the irradiation of the subject such that the subject is irradiated only when the location of the treatment volume coincides with the irradiation axis (claim 5).

Regarding claim 54, USPN ‘952 claims wherein the adjusting of the spot size of the radiation beam is by controlling the magnetic field applied to the radiation beam (claim 6).

Regarding claim 55, USPN ‘952 claims wherein the magnetic field is necessarily one of a parallel or orthogonal magnetic field to the irradiation axis of the radiation beam (claim 1, par. 4).

Regarding claim 56, USPN ‘952 claims wherein the magnetic field is applied subsequent to the monitoring (claim 9).

Regarding claim 57, USPN ‘952 claims wherein the magnetic field generating device is a magnetic resonance imaging system, and the accelerator is a laser-driven accelerator (claim 10).

Regarding claim 67, USPN ‘952 claims the control system and the monitoring system (claim 1, pars. 2-3). 
However, USPN ‘952 fails to claim separate systems.
It would have been obvious, to one having ordinary skill in the art, to conclude that the invention defined in the claims of the instant application would have been an obvious variation of the invention defined in the claims of USPN ‘952 with the separate systems, since constructing a formerly integral structure in various elements involves only routine skill in the art. One would have been motivated to make such a modification for easier troubleshooting or replacement of parts.  

Claim 58 is rejected on the ground of nonstatutory double patenting as being unpatentable over the claims of USPN ‘952 and Nord as applied to claim 57, and further in view of Fallone et al. (US 2009/0149735; hereinafter Fallone). 
USPN ‘952 as modified above suggests claim 57. 
However, USPN ‘952 fails to claim wherein the laser-driven accelerator is a laser-driven plasma accelerator or a laser-driven dielectric microstructure accelerator.
Fallone teaches wherein the laser-driven accelerator is a laser-driven plasma accelerator (par. 69) or a laser-driven dielectric microstructure accelerator.
 It would have been obvious, to one having ordinary skill in the art, to conclude that the invention defined in the claims of the instant application would have been an obvious variation of the invention defined in the claims of USPN ‘952 with the teaching of Fallone, since one would have been motivated to make such a modification for higher power.  

Claim 59 is rejected on the ground of nonstatutory double patenting as being unpatentable over the claims of USPN ‘952 and Nord as applied to claim 57, and further in view of Schoen (US 4570103). 
USPN ‘952 as modified above suggests claim 57. 
However, USPN ‘952 fails to claim wherein the laser-driven accelerator generates electrons having energies of at least 50 MeV.
Schoen teaches wherein the laser-driven accelerator (abstract) generates electrons having energies of at least 50 MeV (figs. 1-3).
 It would have been obvious, to one having ordinary skill in the art, to conclude that the invention defined in the claims of the instant application would have been an obvious variation of the invention defined in the claims of USPN ‘952 with the teaching of Schoen, since one would have been motivated to make such a modification for higher energy (Schoen: col. 1:5-15).

Claim 60 is rejected on the ground of nonstatutory double patenting as being unpatentable over the claims of USPN ‘952 and Nord as applied to claim 57, and further in view of Bardash (US 5602894).
USPN ‘952 as modified above suggests claim 57. 
However, USPN ‘952 fails to claim wherein the source generates X-ray photons having energies of at least 10 MeV.
Bardash teaches wherein the source generates X-ray photons (col. 3:5-11) having energies of at least 10 MeV (col. 4:19-25).
 It would have been obvious, to one having ordinary skill in the art, to conclude that the invention defined in the claims of the instant application would have been an obvious variation of the invention defined in the claims of USPN ‘952 with the teaching of Bardash, since one would have been motivated to make such a modification for higher energy (Bardash: col. 2:44-48).

Claim 61 is rejected on the ground of nonstatutory double patenting as being unpatentable over the claims of USPN ‘952, Nord, and Schoen as applied to claim 59, and further in view of Faure et al. (US 2008/0298401; hereinafter Faure).
USPN ‘952 as modified above suggests claim 59. 
However, USPN ‘952 fails to claim wherein a focal spot size of an electron beam from the source is less than 200 um.
Faure teaches wherein a focal spot size of an electron beam from the source is less than 200 um (par. 4).
 It would have been obvious, to one having ordinary skill in the art, to conclude that the invention defined in the claims of the instant application would have been an obvious variation of the invention defined in the claims of USPN ‘952 with the teaching of Faure, since one would have been motivated to make such a modification for a more compact system (Faure: par. 4). Furthermore, such a modification would have involved a mere change in the size of a component. In addition, discovering an optimum value or range of a result effective variable involves only routine skill in the art.

Claim 62 is rejected on the ground of nonstatutory double patenting as being unpatentable over the claims of USPN ‘952 and Nord as applied to claim 57, and further in view of Faure.
USPN ‘952 as modified above suggests claim 57. 
However, USPN ‘952 fails to claim wherein the source irradiates the subject with a pulsed electron beam, each pulse being less than 100 fs.
Faure teaches wherein the source irradiates the patient with a pulsed electron beam, each pulse necessarily being less than 100 fs (par. 9).
It would have been obvious, to one having ordinary skill in the art, to conclude that the invention defined in the claims of the instant application would have been an obvious variation of the invention defined in the claims of USPN ‘952 with the teaching of Faure, since one would have been motivated to make such a modification for faster irradiation. Furthermore, discovering an optimum value or range of a result effective variable involves only routine skill in the art.

Claim 63 is rejected on the ground of nonstatutory double patenting as being unpatentable over the claims of USPN ‘952 and Nord as applied to claim 57, and further in view of Tajima (US 2002/0090194).
USPN ‘952 as modified above suggests claim 57. 
However, USPN ‘952 fails to claim wherein the laser-driven accelerator produces a dose rate at the treatment volume of at least 0.5 Gy/s.
Tajima teaches wherein the system produces a dose rate at the treatment volume of at least 0.5 Gy/s (par. 39).
It would have been obvious, to one having ordinary skill in the art, to conclude that the invention defined in the claims of the instant application would have been an obvious variation of the invention defined in the claims of USPN ‘952 with the teaching of Tajima, since one would have been motivated to make such a modification for using enough energy to treat (Tajima: par. 39).

Claim 64 is rejected on the ground of nonstatutory double patenting as being unpatentable over the claims of USPN ‘952 and Nord as applied to claim 57, and further in view of Watkins et al. (US 2002/0153893; hereinafter Watkins).
USPN ‘952 as modified above suggests claim 57. 
However, USPN ‘952 fails to claim wherein the magnetic resonance imaging system is configured to generate a magnetic field having a field strength of at least 1 T.
Watkins teaches wherein the magnetic resonance imaging system is configured to generate a magnetic field having a field strength of at least 1T (par. 3).
It would have been obvious, to one having ordinary skill in the art, to conclude that the invention defined in the claims of the instant application would have been an obvious variation of the invention defined in the claims of USPN ‘952 with the teaching of Watkins, since one would have been motivated to make such a modification for better imaging of different areas (Watkins: par. 3).  

Claims 65-66 are rejected on the ground of nonstatutory double patenting as being unpatentable over the claims of USPN ‘952 and Nord as applied to claim 57, and further in view of Green (US 6198957).

Regarding claim 65, USPN ‘952 as modified above suggests claim 57. 
However, USPN ‘952 fails to claim wherein the system comprises a compensation device that reduces an effect of a generated magnetic field on electron beams within the source.
Green teaches wherein the system comprises a compensation device (30) that reduces an effect of a generated magnetic field on electron beams (104) within the source (100).
It would have been obvious, to one having ordinary skill in the art, to conclude that the invention defined in the claims of the instant application would have been an obvious variation of the invention defined in the claims of USPN ‘952 with the teaching of Green, since one would have been motivated to make such a modification for reducing MRI effects (Green: col. 7:16-22).  

Regarding claim 66, Green teaches wherein the compensation device comprises cancellation coils (30).

Terminal Disclaimer
The terminal disclaimer filed on July 21, 2022, disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10252083 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Response to Arguments
Applicant's arguments filed July 21, 2022, have been fully considered but they are not persuasive for overcoming the double patenting rejection over USPN ‘952. 

Regarding USPN ‘952, Applicant argues that since the pending claims are drawn to different statutory classes of invention, a rejection for double patenting cannot apply. The Examiner disagrees. Nowhere in the MPEP does it state that pending claims drawn to a different statutory class of invention precludes a double patenting rejection. Therefore, the rejection remains. 

Applicant further argues that the rejection should be withdrawn, since it is improper to combine the patented method and system claims to reject the instant claims. The Examiner does not find this argument persuasive. The Examiner was rejecting the instant claims using either the patented system claims or the method claims. However, for the purpose of clarity and moving the application forward, the patented method claims were removed from the rejection. Since Applicant did not argue why the instant claims are patentably distinct from the patented system claims in combination with Nord, the double patenting rejection remains. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Chih-Cheng Kao whose telephone number is (571)272-2492. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Makiya can be reached on (571) 272-2273. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Chih-Cheng Kao/Primary Examiner, Art Unit 2884